 


116 HRES 74 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 74 
In the House of Representatives, U. S.,

January 24, 2019
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on the Budget:Mr. Woodall, Mr. Johnson of Ohio, Mr. Smith of Missouri, Mr. Flores, Mr. Holding, Mr. Stewart, Mr. Norman, Mr. Roy, Mr. Meuser, Mr. Timmons, Mr. Crenshaw, Mr. Kevin Hern of Oklahoma, and Mr. Burchett.

Committee on Natural Resources:Mr. Young, Mr. Gohmert, Mr. Lamborn, Mr. Wittman, Mr. McClintock, Mr. Gosar, Mr. Cook, Mr. Westerman, Mr. Graves of Louisiana, Mr. Hice of Georgia, Mrs. Radewagen, Mr. Webster of Florida, Ms. Cheney, Mr. Johnson of Louisiana, Miss González-Colón of Puerto Rico, Mr. Curtis, Mr. Kevin Hern of Oklahoma, and Mr. Fulcher. Committee on Small Business:Mrs. Radewagen, Mr. Kelly of Mississippi, Mr. Balderson, Mr. Kevin Hern of Oklahoma, Mr. Hagedorn, Mr. Stauber, Mr. Burchett, Mr. Spano, and Mr. Joyce of Pennsylvania.

 
 
Karen L. Haas,Clerk.
